             Case 1:19-cv-03705-DLC Document 1 Filed 04/25/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 CHINA GRILL, INC.,                                    :   NOTICE OF REMOVAL
                                                       :
                                 Plaintiff,            :
                                                       :   Civil Action No.: ___________________
                        vs.                            :
                                                       :   Removed from:
 ADP, LLC,                                             :   Supreme Court of the State of New York,
                                                       :   County of New York,
                                 Defendant.            :   Index. No. 651818/2019
 ------------------------------------------------------x


        PLEASE TAKE NOTICE that defendant ADP, LLC (“ADP”), by and through its

undersigned counsel, files this Notice of Removal to remove this action from the Supreme Court

of the State of New York, County of New York to the United States District Court for the

Southern District of New York pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. The grounds for

removal are as follows:

                                    PROCEDURAL BACKGROUND

        1.       On March 28, 2019, plaintiff China Grill, Inc. (“China Grill”) commenced this

action by filing a Summons and Complaint (the “Complaint”) in the Supreme Court of the State

of New York, County of New York, Index No. 651818/2019. True and correct copies of the

Summons and Complaint filed by China Grill are attached hereto as Exhibit A.

        2.       This action arises out of a contract pursuant to which ADP provided certain

payroll services to China Grill.

        3.       The Complaint contains three causes of action: (i) breach of contract; (ii) gross

negligence; and (iii) breach of the implied covenant of good faith and fair dealing.

        4.       In the Complaint, China Grill seeks alleged damages of at least $2 million. See

Complaint, ¶¶48, 53, 60.
              Case 1:19-cv-03705-DLC Document 1 Filed 04/25/19 Page 2 of 3



         5.      On March 29, 2019, counsel for ADP accepted service of the Complaint. Plaintiff

filed an affidavit of service on April 1, 2019. A true and correct copy of the affidavit of service

is attached hereto as Exhibit B. There have been no further filings in the Supreme Court of the

State of New York, County of New York.

                                   GROUNDS FOR REMOVAL

         6.      Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over this action

based on diversity of citizenship.

         7.      China Grill is a New York corporation with its principal place of business in New

York.

         8.      ADP is a Delaware limited liability company with its principal place of business

in New Jersey.

         9.      No member of ADP is a citizen of New York or maintains its principal place of

business in New York.

         10.     China Grill seeks damages over and above $75,000.00, exclusive of interests and

costs.

         11.     This Court has subject matter jurisdiction over this action because complete

diversity of citizenship exists, and China Grill seeks damages in excess of $75,000.00.

                         THE PROCEDURAL REQUIREMENTS FOR
                           REMOVAL HAVE BEEN SATISFIED

         12.     After China Grill commenced suit on March 28, 2019, counsel for China Grill

emailed a courtesy copy of the filed Complaint to ADP’s counsel. Pursuant to 28 U.S.C. §

1446(b), this Notice of Removal is filed within thirty days thereof.




                                                  2
          Case 1:19-cv-03705-DLC Document 1 Filed 04/25/19 Page 3 of 3



       13.     In accordance with 28 U.S.C. § 1446(d), upon the filing of this Notice of Removal

with this Court, ADP will give prompt written notice to all adverse parties and file a copy of this

Notice of Removal with the Supreme Court of the State of New York, County of New York.

       WHEREFORE, defendant ADP, LLC respectfully submits that this action is now

removed from the Supreme Court of the State of New York, County of New York and is

properly before the United States District Court for the Southern District of New York, and that

all further actions should take place before this Court.

Dated: New York, New York
       April 25, 2019                                 Respectfully submitted,

                                                      KELLEY DRYE & WARREN LLP

                                                      By: /s/ William S. Gyves
                                                         William S. Gyves
                                                         Randall L. Morrison, Jr.
                                                         101 Park Avenue
                                                         New York, New York 10178
                                                         Tel.: (212) 808-7800
                                                         Fax: (212) 808-7897
                                                         wgyves@kelleydrye.com
                                                         rmorrison@kelleydrye.com

                                                           Attorneys for Defendant ADP, LLC




                                                  3
